Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Complex/Dual Requirement

A telephone call was not made due to the complexity of this restriction and species election requirement. See MPEP 812.01 ("…no telephone communication need be made where the requirement for restriction is complex”).
This requirement contains both A) a restriction requirement between groups of claims and B) a requirement for an election of species.


Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species Group A:
Specie A1 characterized by the neuronal stimulation electrode is implanted for the purpose of deep brain stimulation; 
Specie A2 characterized by the neuronal stimulation electrode is implanted for the purpose of neuronal sensing; 
Specie A3 characterized by the neuronal stimulation electrode is implanted for the purpose of an open-loop combination of deep brain stimulation and neuronal sensing; 
Specie A4 characterized by the neuronal stimulation electrode is implanted for the purpose of a closed-loop combination of deep brain stimulation and neuronal sensing; 
Specie A5 characterized by the neuronal stimulation electrode is implanted for the purpose of treatment of Parkinson’s disease, 
Specie A6 characterized by the neuronal stimulation electrode is implanted for the purpose of epilepsy, 
Specie A7 characterized by the neuronal stimulation electrode is implanted for the purpose of dystonia 
Specie A8 characterized by the neuronal stimulation electrode is implanted for the purpose of  tremor; 
Specie A9 characterized by the neuronal stimulation electrode is implanted for the purpose of neuronal communication; and 
Specie A10 characterized by distinctly and explicitly recited combination of species A1 – A9.



Species Group B:
Specie B1 characterized by the first neuronal stimulation signal comprises a signal to be perceived by the individual as periodic; and
Specie B2 characterized by the first neuronal stimulation signal comprises a pulse train signal designed to be perceived by the individual as periodic. 

Species Group C:
Specie C1 characterized by being configured to control a frequency of the first neuronal stimulation signal;
Specie C2 characterized by being configured to control a pulse width of the first neuronal stimulation signal; 
Specie C3 characterized by being configured to control a pulse shape of the first neuronal stimulation signal;
Specie C4 characterized by being configured to control an amplitude of the first neuronal stimulation signal; and
Specie C5 characterized by distinctly and explicitly recited combination of species C1 – C4.


Species Group D:
Specie D1 characterized by the transmitter circuitry is further configured to control the movement speed of the frequency of the first neuronal stimulation signal;
Specie D2 characterized by the transmitter circuitry is further configured to control the movement speed of the pulse width of the first neuronal stimulation signal;
Specie D3 characterized by the transmitter circuitry is further configured to control the movement speed of the pulse shape of the first neuronal stimulation signal;
Specie D4 characterized by the transmitter circuitry is further configured to control the movement speed of the amplitude of the first neuronal stimulation signal;
Specie D5 characterized by the transmitter circuitry is further configured to control the pace regularity of the frequency of the first neuronal stimulation signal;
Specie D6 characterized by the transmitter circuitry is further configured to control the pace regularity of the pulse width of the first neuronal stimulation signal;
Specie D7 characterized by the transmitter circuitry is further configured to control the pace regularity of the pulse shape of the first neuronal stimulation signal;
Specie D8 characterized by the transmitter circuitry is further configured to control the pace regularity of the amplitude of the first neuronal stimulation signal;
Specie D9 characterized by the transmitter circuitry is further configured to control the balance of the frequency of the first neuronal stimulation signal;
Specie D10 characterized by the transmitter circuitry is further configured to control the balance of the pulse width of the first neuronal stimulation signal;
Specie D11 characterized by the transmitter circuitry is further configured to control the balance of the pulse shape of the first neuronal stimulation signal;
Specie D12 characterized by the transmitter circuitry is further configured to control the balance of the amplitude of the first neuronal stimulation signal; and 
Specie D13 characterized by distinctly and explicitly recited combination of species D1 – D12.

Species Group E:
Specie E1 characterized by the sensory percept is elicited in a somatosensory cortex area; 
Specie E2 characterized by the sensory percept is elicited in a visual cortex area; 
Specie E3 characterized by the sensory percept is elicited in an auditory cortex area; and 
Specie E4 characterized by distinctly and explicitly recited combination of species E1 – E3.

Species Group F:
Specie F1 characterized by the information about the body posture of the individual comprises information about an articulation state of a joint of the individual; 
Specie F2 characterized by the information about the body posture of the individual comprises information about a flexing angle of a joint of the individual; 
Specie F3 characterized by the information about the body posture of the individual comprises information about the balance of the body of the individual; 
Specie F4 characterized by the information about the body posture of the individual comprises information about a tone of a muscle of the body of the individual; 
Specie F5 characterized by the information about the body posture of the individual comprises information about a position of a part of the body of the individual with respect to a reference position; 
Specie F6 characterized by the information about the body posture of the individual comprises information about a surface contact of a part of the body of the individual; and 
Specie F7 characterized by distinctly and explicitly recited combination of species F1 – F6.

Species Group G:
Specie G1 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise a pressure sensor; 
Specie G2 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise a tension sensor; 
Specie G3 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise a balance sensor; 
Specie G4 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise an acceleration sensor; 
Specie G5 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise e. a temperature sensor;
Specie G6 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise an image sensor; 
Specie G7 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise a force sensor; 
Specie G8 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise a distance sensor; 
Specie G9 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise an angle sensor; 
Specie G10 characterized by the one or more sensors for obtaining information about the body posture of the individual comprise a speed sensor; and 
Specie G11 characterized by distinctly and explicitly recited combination of species G1 – G10.

Species Group H:
Specie H1 characterized by the neuronal stimulation signal is configured to elicit a conscious sensory percept in the cortex of the individual; and 
Specie H2 characterized by the neuronal stimulation signal is configured to elicit a subconscious sensory percept in the cortex of the individual.

Species Group I:
Specie I1 characterized by the second neuronal stimulation signal is adapted to provide information about an articulation state of a joint of the individual; 
Specie I2 characterized by the second neuronal stimulation signal is adapted to provide information about a flexing angle of a joint of the individual; 
Specie I3 characterized by the second neuronal stimulation signal is adapted to provide information about the balance of the body of the individual; 
Specie I4 characterized by the second neuronal stimulation signal is adapted to provide information about a tone of a muscle of the body of the individual; 
Specie I5 characterized by the second neuronal stimulation signal is adapted to provide information about a position of a part of the body of the individual with respect to a reference position; 
Specie I6 characterized by the second neuronal stimulation signal is adapted to provide information about a surface contact of a part of the body of the 15 individual, and 
Specie I7 characterized by distinctly and explicitly recited combination of species I1 – I6.



Species Group J:
Specie J1 characterized by the one or more sensors are integrated into a piece of apparel;
Specie J2 characterized by the one or more sensors are integrated into a piece of footwear;
Specie J3 characterized by the one or more sensors are integrated into a prosthesis;
Specie J4 characterized by the one or more sensors are integrated into an orthosis;
Specie J5 characterized by the one or more sensors are integrated into an exoskeleton;
Specie J6 characterized by the one or more sensors are integrated into an autonomous robotic companion,;
Specie J7 characterized by the one or more sensors are integrated into a wearable electronic device;
Specie J8 characterized by the one or more sensors are integrated into an implanted device; and
Specie J9 characterized by distinctly and explicitly recited combination of species J1 – J8.

Species Group K:
Specie K1 characterized by the neuronal excitation pattern corresponds to a movement intention information of the individual;
Specie K2 characterized by the neuronal excitation pattern corresponds to a motor-sensory information of the individual; and 
Specie K3 characterized by a combination of K1 and K2.

Species Group L:
Specie L1 characterized by the neuronal measurement signal is received from an electroencephalography, EEG, device;
Specie L2 characterized by the neuronal measurement signal is received from a neuro-electrode; 
Specie L3 characterized by the neuronal measurement signal is received from a deep brain stimulation electrode;
Specie L4 characterized by the neuronal measurement signal is received from a sub-dural electrode;
Specie L5 characterized by the neuronal measurement signal is received from a sub-dural electrode array;
Specie L6 characterized by the neuronal measurement signal is received from a connected wearable device; and
Specie L7 characterized by the neuronal measurement signal is received from a transcranial excitation measurement device; and
Specie L8 characterized by distinctly and explicitly recited combination of species L1 – L7.


Species Group M:
Specie M1 (claim 35) characterized by method and purpose providing a second neuronal stimulation signal to be applied to the cortex of the individual and adapted to provide proprioceptive information to the individual; 
Specie M2 (claim 36) characterized by method and purpose of transmitting the determined neuronal stimulation signal to a neuronal stimulation electrode of the individual adapted to apply the determined neuronal; and 
Specie M3 (claim 37) characterized by method and purpose of transmitting the first neuronal stimulation signal to an electric contact of a neuronal stimulation electrode implanted into the brain of the individual.


The species are independent or distinct because they are mutually exclusive and patentably distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: they have different/divergent fields of search since they require different search queries (see MPM 808.02( c)).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792